Citation Nr: 0105161	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  98-06 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to Class III Department of Veterans Affairs 
outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel







INTRODUCTION

The veteran had active service from October 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Minneapolis, Minnesota.  The veteran's case was remanded in 
May 2000 to allow for a request for reconsideration of the 
denial of benefits.  It is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the VAMC.

2.  The veteran is service-connected for diverticulosis.

3.  The veteran was provided with Class III dental treatment, 
at various time from 1981, to the extent necessary to allow 
for proper mastication.

4.  The veteran has not presented any objective evidence that 
he currently has a dental condition that aggravates his 
service-connected diverticulosis.


CONCLUSION OF LAW

The veteran does not satisfy the criteria to establish 
entitlement to Class III outpatient dental treatment.  38 
U.S.C.A. §§ 1155 (West 1991), (Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.381, 17.133, 17.161 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The Board has reviewed the record and finds that all relevant 
evidence necessary for an equitable disposition of this claim 
has been obtained, and there is no further development needed 
to satisfy the duty to assist.  Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

The veteran's January 1946 separation physical examination 
reflects that he was missing teeth 3, 6, 10, 11, 14, 18, 19, 
20, and 29.  The examination report also reflects that teeth 
3, 6, 10, 11, 14, and 29 were replaced by bridges.  The 
service medical records (SMRs) are negative for any dental 
trauma.  The dental records do reflect treatment provided for 
a number of teeth during service.

In a rating decision dated in January 1946, the RO determined 
that teeth 2, 10, 16, 20, 31 and 32 were service-connected 
for purposes of treatment.  A June 1946 rating decision 
listed the service-connected teeth as 1, 2, 10, 16, 20, 25, 
28, 31, and 32.  The veteran received VA dental treatment on 
an outpatient basis on several occasions in 1946 and 1947.  

The veteran was granted service connection for diverticula of 
the colon in December 1947.  He was initially assigned a 
noncompensable rating from January 1946, with a 10 percent 
rating, effective from October 1947.  This represents the 
veteran's only service connection disability.  The 10 percent 
rating has remained in effect until the present time.

The veteran submitted a claim for entitlement to service 
connection for unspecified dental trauma during service that 
was received in December 1960.  His claim was denied in 
January 1961.

A VA narrative summary, for hospitalization beginning in June 
1962, noted that the veteran was edentulous on the upper jaw 
and had carious teeth on his lower jaw.

The veteran was granted a nonservice-connected pension in 
November 1962.  The effective date of the rating was June 
1962.  The pension benefits were terminated in January 1979 
when the veteran returned to work.  However, they were 
restored in February 1981.

Associated with the claims file is the veteran's medical 
administrative file.  A review of the file indicates that he 
was afforded Class III outpatient dental treatment on a 
number of occasions beginning in 1981.  The several entries 
reflect Class III dental treatment authorizations to the 
extent necessary for adequate mastication.  

Associated with the claims file is a Report of Contact, dated 
January 7, 1998, which reported that the veteran desired 
"prophy", a shortened term for prophylaxis, and an 
examination in the dental clinic.  The veteran was contacted 
in January 1998 and informed that his request was denied.  
The basis for the denial was that the veteran was rated 10 
percent for service-connected diverticulitis and that the 
request for treatment was reviewed by a staff physician who 
determined the requested treatment to not be not adjunct or 
aggravating of his service-connected disability.

The veteran requested a reconsideration of the decision in 
January 1998.  The request was again denied that same month.

The veteran submitted a notice of disagreement, along with a 
statement from his representative, in February 1998.  The 
veteran contended that he had received his dental treatment 
from the VAMC for 20 years.  He did not understand why he 
could not continue to receive his dental care at the 
facility.  He said that continued dental care was essential 
to his health and that it would be a financial hardship for 
him to have to pay for private dental care.

The veteran presented no evidence as to how his continued 
dental treatment at the VAMC was essential to his health.  He 
provided no further statements to that effect nor did his 
representative provide any objective evidence.  The veteran 
submitted his substantive appeal in May 1998.  He repeated 
his assertion that he had been receiving dental care for 20 
years and that nothing had changed to warrant a change in his 
eligibility.

The veteran's case was remanded in May 2000 to allow him an 
opportunity to request a reconsideration of the denial of 
benefits under new regulations that became effective August 
17, 1999.  See 38 C.F.R. § 17.133 (2000).  The regulations 
provide for a number of administrative opportunities to 
resolve a disputed decision.  The veteran was contacted by 
the VAMC in October 2000 and apprised of his opportunity to 
request reconsideration under the regulations.  The veteran 
was informed that he had 30 days to respond to the letter.  
There is no indication that the veteran responded to VAMC's 
letter.  The case was then returned to the Board in December 
2000.

Analysis

At the outset, the Board notes that the veteran is not 
claiming that he is entitled to any type of dental treatment 
other than as a Class III beneficiary.  In general, dental 
treatment can be provided for nonservice-connected dental 
conditions.  38 U.S.C.A. § 1712(a)(1)(D) (West 1991 & Supp. 
2000).  The pertinent regulation specifically provides:

Class III.  Those having a dental 
condition professionally determined 
to be aggravating disability from an 
associated service-connected 
condition or disability may be 
authorized dental treatment for only 
those dental conditions which, in 
sound professional judgment, are 
having a direct and material 
detrimental effect upon the 
associated basic condition or 
disability.

38 C.F.R. § 17.161(g) (2000).

In this case, the veteran was afforded VA Class III 
outpatient dental care, as reflected in the medical 
administrative records, in 1981.  As further reflected by the 
written authorizations, the care was authorized only to the 
extent necessary for adequate mastication.  This same 
justification was used for the several authorizations over 
the years.

In January 1998, the veteran requested prophylaxis treatment 
and examination.  Dental prophylaxis refers to a series of 
procedures to remove calculus, stain, and other accretions 
from teeth and then polish the teeth.  STEDMAN'S MEDICAL 
DICTIONARY 1439 (26th ed. 1995).  The January 1998 VAMC 
denial noted that a staff physician reviewed the veteran's 
request for treatment and determined that the criteria for a 
Class III examination were not met.  Specifically, the denial 
stated that "your dental condition was not adjunct nor 
aggravating your service connected medical condition."

The veteran has not presented any evidence that denial of the 
requested treatment would aggravate his service-connected 
disability or that the denial would have a direct and 
material detrimental impact on his service-connected 
disability.  He alleged that continued dental treatment was 
essential to his health, but he has not demonstrated how the 
denial of VA prophylaxis treatment and examination would have 
an adverse impact on his health.  

The Board understands that the veteran has received Class III 
dental treatment on prior occasions and that he perceives 
that there is no change in his status that should warrant a 
denial of treatment.  However, the prior authorizations are 
not binding on future decisions for dental treatment.  In 
this case, a physician has made the necessary determination 
that the veteran's circumstances do not justify Class III 
dental treatment.  Accordingly, the veteran's claim must be 
denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting entitlement to Class III dental treatment.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); VCAA, 
§ 4, (to be codified as amended at 38 U.S.C. § 5107(b)); 
38 C.F.R. § 3.102 (2000).

Finally, the Board notes that VA laws applicable to service 
connection for dental disorders were revised during the 
pendency of the veteran's appeal.  These changes became 
effective June 8, 1999.  64 Fed. Reg. 30392 (June 8, 1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

Upon review of the amendments, the Board finds that the only 
substantive change made affects the duration of time required 
after entry into service for the incurrence of the dental 
conditions for purposes of establishing service connection.  
Under the specific facts of this case, this changed 
requirement has no impact on the veteran's claim.  Therefore, 
neither version of the regulations is more or less favorable 
to the veteran.  The Board finds that its consideration of 
the veteran's claim, even though the RO did not address the 
amended regulations, will therefore not prejudice the veteran 
in any way.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


ORDER

The veteran's claim for entitlement to Class III outpatient 
dental treatment is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

